Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 02/11/2021. In virtue of this communication, claims 1-17 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/11/2021 and 12/23/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 02/11/2021 accepted as part of the formal application


Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Non Provisional Rejection, Nonstatutory Double Patenting - No Secondary Reference(s)
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10938124.
US Application 17173343
Claim 1, A switchable lens antenna for transmission of a radio-frequency (RF) wave, the antenna comprising:
a parallel-plate waveguide structure;
excitation ports operable to radiate the RF wave into the parallel-plate waveguide structure in an initial steering angle; and



a frequency selective structure having frequency selective elements, each frequency selective element comprising:
a stub configured to introduce a phase variance to modify the steering angle of the RF wave when the stub is electrically connected to the parallel-plate waveguide structure; and
a switchable element operatively connected to the stub and the parallel-plate waveguide structure, the switchable element configured to selectively electrically disconnect the stub from the parallel-plate waveguide structure when the antenna is in a first operational mode and to electrically connect the stub to the parallel-plate waveguide structure when the antenna is in a second operational mode.

Claim 2, The switchable lens antenna of claim 1, wherein:
the antenna is in the first operational mode in response to the initial steering angle of the RF wave radiated by the excitation ports being about or less than a threshold steering angle, and
the antenna is in the second operational mode in response to the initial steering angle of the RF wave radiated by the excitation ports being higher than the threshold steering angle. 

Claim 3, The switchable lens antenna of claim 1, further comprising a controller configured to:
determine operational mode of the antenna, the operational mode being one of the first operational mode and the second operational mode; and
operate the switchable element to selectively electrically disconnect the stub from the parallel-plate waveguide structure when the antenna is in a first operational mode and to electrically connect the stub to the parallel-plate waveguide structure when the antenna is in the second operational mode.

Claim 4, The switchable lens antenna of claim 2, wherein the threshold steering angle is approximately a half of a half-power beam width of the RF wave radiated by the excitation ports at a boresight when the antenna is in the first operational mode.

Claim 5, The switchable lens antenna of claim 1, wherein the frequency selective elements comprise a first frequency selective element having a first stub and a second frequency selective element having a second stub, and the second frequency selective element is located further away from a boresight of the antenna and the second stub is longer than the first stub.

Claim 6, The switchable lens antenna of claim 1, wherein the frequency selective element is electrically connected to the parallel-plate waveguide structure through a via electrically connected to a ground surface of the parallel-plate waveguide structure.

Claim 7, The switchable lens antenna of claim 1, wherein the switchable element is a diode.

Claim 8, The switchable lens antenna of claim 1, further comprising vertically polarized radiators located at an output of the parallel-plate waveguide structure and configured to vertically polarize the RF wave.

Claim 9, The switchable lens antenna of claim 1, wherein the parallel-plate waveguide structure is a printed circuit board.

Claim 10, The switchable lens antenna of claim 1, wherein the frequency selective elements are positioned in at least one frequency selective structure row, each frequency selective element in the frequency selective structure row being located radially at about equal distance from a geometrical center of the excitation ports and a distance between neighbouring frequency selective elements in each frequency selective structure row is approximately the same.

Claim 11, A frequency selective structure for a lens-based antenna, the lens-based antenna having a parallel-plate waveguide structure and excitation ports operable to radiate a radio-frequency (RF) wave into the parallel-plate waveguide structure in an initial steering angle, the frequency selective structure comprising:
a frequency selective element having:
a stub configured to introduce a phase variance to modify the steering angle of the RF wave when electrically connected to the parallel-plate waveguide structure; and
a switchable element operatively connected to the stub and to the parallel-plate waveguide structure, the switchable element configured to selectively electrically disconnect the stub from the parallel-plate waveguide structure when the antenna is in a first operational mode and to electrically connect the stub to the parallel-plate waveguide structure when the antenna is in a second operational mode.

Claim 12, The frequency-selective structure of claim 11, wherein the switchable element is a diode.

Claim 13, A method for wireless communication, the method comprising:
determining an initial steering angle of a radio-frequency (RF) wave radiated into a parallel-plate waveguide structure;
in response to the initial steering angle being about or lower than a threshold steering angle, electrically disconnecting frequency selective elements from the parallel-plate waveguide structure; and
in response to the initial steering angle being higher than the threshold steering angle, electrically connecting the frequency selective elements to the parallel-plate waveguide structure to introduce a phase variance to modify the steering angle of the RF wave propagating in the parallel-plate waveguide structure;

wherein the frequency selective elements are located in at least one frequency selective structure row, each frequency selective structure row being approximately equally distant from a geometrical center of excitation ports radiating the RF wave into the parallel-plate waveguide structure.


Claim 14, The method of claim 13, wherein the threshold steering angle is approximately a half of a half-power beam width of the RF wave.

Claim 15, The method of claim 13, wherein a distance between neighbouring frequency selective elements in each frequency selective structure row is approximately the same.

Claim 16, The method of claim 13, further comprising vertically polarizing the RF wave at an output of the parallel-plate waveguide structure with vertically polarized radiators.

Claim 17, The method of claim 13, wherein electrically connecting the frequency selective elements to and from the parallel-plate waveguide structure is done by electrically connecting and disconnecting a stub to and from a ground surface of the parallel-plate waveguide structure by a switchable element.

US Patent 10938124
Claim 1, A switchable lens antenna for transmission of a radio-frequency (RF) wave, the antenna comprising:
a parallel-plate waveguide structure; an array of excitation ports operable to radiate the RF wave into the parallel-plate waveguide structure, the array of excitation ports radiating the RF wave in an initial steering angle; and

a frequency selective structure having frequency selective elements, each frequency selective element comprising: a stub configured to introduce a phase variance to modify the steering angle of the RF wave when the stub is electrically connected to the parallel-plate waveguide structure; and
a switchable element operatively connected to the stub and the parallel-plate waveguide structure, the switchable element configured to selectively electrically disconnect the stub from the parallel-plate waveguide structure when the antenna is in a first operational mode and to electrically connect the stub to the parallel-plate waveguide structure when the antenna is in a second operational mode.

Claim 2, The switchable lens antenna of claim 1, wherein:
the antenna is in the first operational mode in response to the initial steering angle of the RF wave radiated by the array of excitation ports being about or less than a threshold steering angle, and
the antenna is in the second operational mode in response to the initial steering angle of the RF wave radiated by the array of excitation ports being higher than the threshold steering angle.

Claim 3, The switchable lens antenna of claim 1, further comprising a controller configured to:
determine operational mode of the antenna, the operational mode being one of the first operational mode and the second operational mode; and
operate the switchable element to selectively electrically disconnect the stub from the parallel-plate waveguide structure when the antenna is in a first operational mode and to electrically connect the stub to the parallel-plate waveguide structure when the antenna is in the second operational mode.

Claim 4, The switchable lens antenna of claim 2, wherein the threshold steering angle is approximately a half of a half-power beam width of the RF wave radiated by the array of excitation ports at a boresight when the antenna is in the first operational mode.

Claim 5, The switchable lens antenna of claim 1, wherein the frequency selective elements comprise a first frequency selective element having a first stub and a second frequency selective element having a second stub, and the second frequency selective element is located further away from a boresight of the antenna and the second stub is longer than the first stub.

Claim 6, The switchable lens antenna of claim 1, wherein the frequency selective element is electrically connected to the parallel-plate waveguide structure through a via electrically connected to a ground surface of the parallel-plate waveguide structure.

Claim 7, The switchable lens antenna of claim 1, wherein the switchable element is a diode.

Claim 8, The switchable lens antenna of claim 1, further comprising vertically polarized radiators located at an output of the parallel-plate waveguide structure and configured to vertically polarize the RF wave.

Claim 9, The switchable lens antenna of claim 1, wherein the parallel-plate waveguide structure is a printed circuit board.

Claim 10, The switchable lens antenna of claim 1, wherein the frequency selective elements are positioned in at least one frequency selective structure row, each frequency selective element in the frequency selective structure row being located radially at about equal distance from a geometrical center of the array of excitation ports and a distance between neighbouring frequency selective elements in each frequency selective structure row is approximately the same.

Claim 11, A frequency selective structure for a lens-based antenna, the lens-based antenna having a parallel-plate waveguide structure and an array of excitation ports operable to radiate a radio-frequency (RF) wave into the parallel-plate waveguide structure, the array of excitation ports radiating the RF wave in an initial steering angle, the frequency selective structure comprising:
a frequency selective element having:
a stub configured to introduce a phase variance to modify the steering angle of the RF wave when electrically connected to the parallel-plate waveguide structure; and
a switchable element operatively connected to the stub and to the parallel-plate waveguide structure, the switchable element configured to selectively electrically disconnect the stub from the parallel-plate waveguide structure when the antenna is in a first operational mode and to electrically connect the stub to the parallel-plate waveguide structure when the antenna is in a second operational mode.

Claim 12, The frequency-selective structure of claim 11, wherein the switchable element is a diode.

Claim 13, A method for wireless communication, the method comprising: determining an initial steering angle of a radio-frequency (RF) wave radiated into a parallel-plate waveguide structure;
in response to the initial steering angle being about or lower than a threshold steering angle, electrically disconnecting frequency selective elements from the parallel-plate waveguide structure; and
in response to the initial steering angle being higher than the threshold steering angle, electrically connecting the frequency selective elements to the parallel-plate waveguide structure to introduce a phase variance to modify the steering angle of the RF wave propagating in the parallel-plate waveguide structure, and
Claim 14
The method of claim 13, wherein the frequency selective elements are located in at least one frequency selective structure row, each frequency selective structure row being approximately equally distant from a geometrical center of an array of excitation ports radiating the RF wave into the parallel-plate waveguide structure.

Claim 15, The method of claim 13, wherein the threshold steering angle is approximately a half of a half-power beam width of the RF wave.

Claim 16, The method of claim 13, wherein a distance between neighbouring frequency selective elements in each frequency selective structure row is approximately the same.

Claim 17, The method of claim 13, further comprising vertically polarizing the RF wave at an output of the parallel-plate waveguide structure with vertically polarized radiators.

Claim 18, The method of claim 13, wherein electrically connecting the frequency selective elements to and from the parallel-plate waveguide structure is done by electrically connecting and disconnecting a stub to and from a ground surface of the parallel-plate waveguide structure by a switchable element.



Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845